Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  improper grammar “at least one tongue that are uniformly distributed…”  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  improper grammar “at least one tongue that are uniformly distributed…”  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  improper grammar “a bottom, an orifice, and wall between…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 24, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the receiving housing".  There is insufficient antecedent basis for this limitation in the claim.
Claims 24 and 28 recite the limitation "a lid".  It is unclear whether this is the same lid of claim 1 or a new and additional lid.  For the purposes of examination, the limitation will be interpreted as referring to the lid of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-11, 15-20, and 23-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,448,822 (Rousselet hereinafter).
In re claim 1, with reference to Figs. 1-4, Rousselet discloses: A refillable device for packaging cosmetic product, comprising: a removable container (2) containing cosmetic product (P, column 4, lines 54-48), an outer casing (3) defining a housing for receiving the removable container, the housing for receiving the removable container being open at an outlet (defined at 28) in the outer casing, the removable container being attached to the outer casing by an elastic interlocking of complementary reliefs (12, 13), the removable container being reversibly removable from the outer casing (column 5, lines 52-58), a lid (4) adapted to seal closed the outlet of the housing in the outer casing, wherein the lid is adapted to be attached to one among the outer casing (at 28) and the removable container (at potential threads 35/36, column 8, lines 2-5) so as to lock in place the elastic interlocking of the complementary reliefs.

[AltContent: textbox (Lid/casing Direct Attachment)][AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    549
    405
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the lid (4) is adapted to be directly attached to one among the outer casing (see above) and the removable container (at 35/36), so as to lock in place the elastic interlocking of the complementary reliefs (note that element 38 prevents inwards flexing of wall/reliefs 12/20).
In re claim 3, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the removable container forms an external thread (36) and the lid forms a complementary internal thread (35) so that the lid is directly attached to the removable container by screwing (column 8, lines 2-5).
In re claim 5, with reference to the Figs. noted above, Kino et al. in view of Rousselet discloses the claimed invention including wherein the removable container (2) is directly attached on the outer casing (3) by the elastic interlocking of complementary reliefs (12/13) of the removable container and outer casing.
In re claim 9, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the outer casing has a bottom (See below).

[AltContent: textbox (Receiving Housing)][AltContent: arrow][AltContent: textbox (Bottom)][AltContent: arrow]
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

In re claim 10, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the outer casing has a through-hole (16) from the bottom of the outer casing and into the receiving housing of the removable container (see Fig. 2 above).
In re claim 11, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the outer casing has an opening (16) that is opposite to the outlet with respect to the housing in the outer casing.
In re claim 15, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the lid (4) is adapted to be attached on the removable container by screwing (as in re claim 1 above).
In re claim 16, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the lid has a radially inner wall provided with a thread (35) intended to engage with a complementary thread (36) on the removable container.
In re claim 17, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein a gasket (38) of cross-section substantially complementary to the cross-section of the orifice of the removable container (2), the gasket sealing closed the orifice when the lid is attached to the removable container (see Fig. 2).
In re claim 18, with reference to the Figs. noted above, Rousselet discloses the claimed invention including a gasket, the gasket (38) extending substantially along the edge of the orifice of the removable container (2) such that the gasket is received in the orifice of the removable container when the lid is attached to the removable container (See Fig. 2).
In re claim 19, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the lid is plastic (lid 4 shown with the same cross-hatching in section as the plastic material housing 3, column 6, lines 42-46).
In re claim 20, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein at least one among the outer casing and/or the lid is translucent (column 6, lines 42-46).
In re claim 23, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the removable container having a bottom (9), an orifice (at 5), and wall (10) between the bottom and the orifice, wherein the removable container (2) is adapted to be attached to the outer casing (3) by the elastic interlocking of complementary reliefs (as in re claim 1 above), the removable container being reversibly removable from the outer casing (column 5,lines 52-58).
In re claim 24, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the removable container is adapted to allow the attachment of a lid (4) to seal closed the orifice (5).
In re claim 25, with reference to the Figs. noted above, Rousselet discloses the claimed invention including cosmetic product (P).
In re claim 26, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein a membrane seal sealing closed the orifice (seal 38 is considered a thin membrane shape and seals the orifice 5).
In re claim 27, with reference to the Figs. noted above, Rousselet discloses the claimed invention including wherein the removable container is of one among: plastic (thermoplastic, column 6, lines 42-46).
In re claim 28, with reference to the Figs. noted above, Rousselet discloses the claimed invention including a lid (4).
In re claim 29, with reference to the Figs. noted above, Rousselet discloses the claimed invention including a gasket (38), but not wherein the gasket sandwiched between the removable container and the lid.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the gasket separate and then attached to the lid to be sandwiched between the removable container and lid, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04, V, C. Please note that in the instant application, page 6, lines 6-7, applicant has not disclosed any criticality for the claimed limitations.
In re claim 30, with reference to the Figs. noted above, Rousselet discloses: A method for replacing a removable container in a refillable device for packaging cosmetic product, the refillable device comprising: a removable container containing cosmetic product, an outer casing defining a housing for receiving the removable container, the housing for receiving the removable container being open at an outlet in the outer casing, the removable container being attached to the outer casing by an elastic interlocking of complementary reliefs, the removable container being reversibly removable from the outer casing, a lid adapted to seal closed the outlet of the housing in the outer casing, wherein the lid is adapted to be attached to one among the outer casing and the removable container so as to lock in place the elastic interlocking of the complementary reliefs (as in re claim1 above), the method comprising the steps of: detaching the lid from the refillable device; removing the removable container from the refillable device (column 5, lines 52-58); providing a new removable container; attaching the removable container in the outer casing by fitting together the elastically interlocking complementary reliefs; and attaching the lid of the refillable device or a new lid, directly on the removable container or on the outer casing, this attachment of the lid on the removable container locking in place the elastic interlocking of the elastically interlocking complementary relief (note that removal is taught by Rousselet, and therefore replacement with an identical removable container is considered an inherent capability of the apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 12, 13, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,561,825 (Kino et al. hereinafter) in view of US Rousselet.
In re claim 4, with reference to Figs. 1-3, Kino et al. discloses: A refillable device for packaging a product, comprising: a removable container (26) containing a product (liquid), an outer casing (12) defining a housing for receiving the removable container, the housing for receiving the removable container being open at an outlet in the outer casing (at 34), the removable container being attached to the outer casing by an elastic interlocking of complementary reliefs (on ferrule 54 at 68, 70), the removable container being reversibly removable from the outer casing (columns 2-3, lines 63-5), and wherein the removable container is attached to the outer casing by means of a ferrule (54, the ferrule being directly attached to the outer casing (12), the removable container (26) elastically interlocking on the ferrule (54) by the engagement of complementary reliefs (64/66) of the ferrule (54) and removable container (26).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (for packaging cosmetics) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
Kino et al. fails to disclose a lid adapted to seal closed the outlet of the housing in the outer casing, wherein the lid is adapted to be attached to one among the outer casing and the removable container.
However, with reference to Fig. 2, Rousselet discloses a container wherein a lid (4) is adapted to seal closed an outlet of a housing in an outer casing (3), wherein the lid is adapted to be attached to the outer casing (at 28, see Fig. 3) and the removable container (2, at 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the lid of Rousselet with the container of Kino et al. for the predictable purposes of providing a lid to the container for preserving the contents of the container and preventing inadvertent spillage during transport.
In re claim 6, with reference to the Figs. noted above, Kino et al. in view of Rousselet discloses the claimed invention including wherein one of the complementary reliefs is a groove (70) and another of the complementary reliefs is a tongue (68) having a bead adapted to be received in the groove (see Kino et al. Fig. 3).
In re claim 12, with reference to the Figs. noted above, Kino et al. in view of Rousselet discloses the claimed invention including wherein the ferrule has at least one tongue, that are uniformly distributed angularly (with respect to the conical shape of the ferrule (54), and the removable container has at least one groove (70) adapted to receive bead(s) of the tongue (68).
In re claim 13, with reference to the Figs. noted above, Kino et al. in view of Rousselet discloses the claimed invention including wherein the removable container has at least one tongue (thread 23), that are uniformly distributed angularly, and the outer casing has at least one groove (spaced between threads 51) adapted to receive beads of the tongue or tongues (See fig. 3).
In re claim 14, with reference to the Figs. noted above, Kino et al. in view of Rousselet discloses the claimed invention including wherein the removable container forms a rim (28-40) having a substantially U-shaped cross-section (See fig. 3), the rim being adapted to cover an edge of the outer casing (at 22) around the outlet.
In re claim 22, with reference to the Figs. noted above, Kino et al. in view of Rousselet discloses the claimed invention (as in re claim 4 above which teaches the limitations of claim 1) including wherein the removable container is attached to the outer casing by means of a ferrule, the ferrule being directly attached to the outer casing, the removable container elastically interlocked on the ferrule by the engagement of complementary reliefs of the ferrule and removable container (as in re claim 4 above), and wherein the ferrule is of one among the following materials: plastic (silicone, column 3, lines 15-16).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kino et al. Rousselet as applied to claim 4 above, and further in view of US Patent No. 5,388,298 (Rutter et al. hereinafter).
In re claim 7, with reference to Figs. 1-3, Kino et al. in view of Rousselet discloses: the removable container has a bottom.
Kino et al. in view of Rousselet fails to disclose wherein the bottom of the removable container is shaped to cause imbalance of the removable container when the bottom of the removable container is placed on a flat support
However, with reference to Figs. 12 and 13, Rutter et al. discloses a base intentionally formed with an irregular shape for aesthetic reasons (column 9, lines 3-15).
Therefore, regarding the limitation(s) to the claimed aesthetics/ornamentation, note that MPEP 2144.04, I, the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In the current specification at page 19, lines 13-20), Applicant has not stated criticality for the claimed limitations, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the removable container for aesthetic purposes.
In re claim 8, with reference to the Figs. noted above, Kino et al. in view of Rousselet and Rutter et al. discloses the claimed invention including wherein the bottom is created by a face of a protruding relief, the center of said face being such that the line joining said center with the center of gravity of the removable container forms a non-straight angle with the direction of the weight of said removable container, when the bottom thereof is placed on a flat support (see Fig. 13 below).
[AltContent: connector]
[AltContent: textbox (Direction of Weight)][AltContent: arrow][AltContent: textbox (Approx. Center of Gravity shifted due to excess material of 52b and 60)][AltContent: ][AltContent: connector]
    PNG
    media_image3.png
    365
    502
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733